NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                              2009-1007

                  ELKEM METALS CO., AIMCOR,
      GLOBE METALLURGICAL, INC., and AMERICAN ALLOYS, INC.,

                                             Plaintiffs,

                                  and

                     CC METALS & ALLOYS, INC.,

                                             Plaintiff-Appellant,

                                   v.

                           UNITED STATES,

                                             Defendant-Appellee,

                                  and

                 GENERAL MOTORS CORPORATION,

                                              Defendant,

                                  and

                 FERROATLANTICA DE VENEZUELA,
           CHELIUBINSKI ELECTROMETALURGICAL WORKS,
               and KUZNETSK FERROALLOY WORKS,

                                             Defendants-Appellees,

                                  and

     ASSOCIAO BRASILEIRA DOS PRODUCTORES DE FERROLIGAS E
             DE SILICO METALICO, NOVA ERA SILICON S/A,
         COMPANHIA BRASILEIRA & COMPANHIA FERROLIGAS,
             ITALMAGNESIO S/A-INDUSTRIA E COMERCIO,
     RIMA INDUSTRIAL S/A, COMPANHIA FERROLIGAS MINAS GERAIS
                     – MINASLIGAS, and ABRAFE,

                                             Defendants.
        Nancy A. Noonan, Arent Fox, LLP, of Washington, DC, argued for plaintiff-
appellant. With her on the brief were James H. Hulme and Matthew J. Clark.

       Julie C. Mendoza, Troutman Sanders LLP, of Washington, DC, argued for
defendants-appellees Ferroatlantica De Venezuela, et al. With her on the brief were
Donald B. Cameron, Jeffrey S. Grimson, R. Will Planert, Brady W. Mills, and Mary S.
Hodgins.

         Marc A. Bernstein, Attorney, Office of the General Counsel, United States
International Trade Commission, of Washington, DC, argued for defendant-appellee
United States. With him on the brief were James M. Lyons, General Counsel, and
Andrea C. Casson, Assistant General Counsel.

Appealed from: United States Court of International Trade

Judge Richard K. Eaton
             NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                              2009-1007


                  ELKEM METALS CO., AIMCOR,
      GLOBE METALLURGICAL, INC., and AMERICAN ALLOYS, INC.,

                                             Plaintiffs,

                                 and

                    CC METALS & ALLOYS, INC.,

                                             Plaintiff-Appellant,

                                  v.


                          UNITED STATES,

                                             Defendant-Appellee,

                                 and

                 GENERAL MOTORS CORPORATION,

                                              Defendant,

                                  and

                 FERROATLANTICA DE VENEZUELA,
           CHELIUBINSKI ELECTROMETALURGICAL WORKS,
               and KUZNETSK FERROALLOY WORKS,

                                             Defendants-Appellees,

                                  and
        ASSOCIAO BRASILEIRA DOS PRODUCTORES DE FERROLIGAS E
                DE SILICO METALICO, NOVA ERA SILICON S/A,
            COMPANHIA BRASILEIRA & COMPANHIA FERROLIGAS,
                ITALMAGNESIO S/A-INDUSTRIA E COMERCIO,
        RIMA INDUSTRIAL S/A, COMPANHIA FERROLIGAS MINAS GERAIS
                        – MINASLIGAS, and ABRAFE,

                                                     Defendants.


                                Judgment


ON APPEAL from the United States Court of International Trade

in CASE NO 99-00628.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, LINN, and MOORE, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: May 11, 2009                    /s/ Jan Horbaly
                                      Jan Horbaly, Clerk